Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


9-27-2007

Saporito v. Comm Social Security
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-1394




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Saporito v. Comm Social Security" (2007). 2007 Decisions. Paper 367.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/367


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                               NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                     NO. 07-1394
                                  ________________


                              RICHARD L. SAPORITO,

                                            Appellant

                                            v.

                      COMMISSIONER OF SOCIAL SECURITY

                      ____________________________________

                    On Appeal From the United States District Court
                        For the Western District of Pennsylvania
                               (D.C. Civ. No. 06-cv-00101)
                     District Judge: Honorable William L. Standish
                    _______________________________________

                      Submitted Under Third Circuit LAR 34.1(a)
                                 September 21, 2007

         Before: RENDELL, HARDIMAN AND COWEN, CIRCUIT JUDGES

                              (Filed: September 27, 2007)
                              _______________________

                                     OPINION
                              _______________________

PER CURIAM

      Richard Saporito appeals the final order of the District Court granting summary

judgment in favor of the Commissioner of Social Security, and denying Saporito’s motion

for summary judgment. For the reasons that follow, we will affirm the decision of the
District Court.

       In October 2004, Saporito, who had been receiving supplemental security income

(“SSI”) benefits, was notified that he was ineligible to receive SSI benefits for December

2004 because his wife’s estimated wages for that month would exceed the maximum

allowed. Saporito believed that the Social Security Administration’s calculations were

incorrect and asked the Administration to reconsider the decision; a representative of the

Administration met with Saporito in order to resolve the misunderstanding. Despite the

meeting, Saporito requested review by an Administrative Law Judge, specifying that he

did “not question the termination of SSI benefits, but rather the month of termination . . .

.” The ALJ affirmed the termination of benefits for December 2004, and the Appeals

Council denied Saporito’s request for review, making the ALJ’s opinion the final decision

of the Commissioner for purposes of review. In January 2006, Saporito filed suit in the

District Court, seeking review. The District Court granted the Commissioner’s motion

for summary judgment. Saporito appealed and has filed two motions for summary

reversal.

       We have jurisdiction under 28 U.S.C. § 1291. Our review is limited to

determining whether substantial evidence supports the ALJ’s decision. See 42 U.S.C.

§ 405(g). Substantial evidence “‘does not mean a large or considerable amount of

evidence, but rather such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.’” Hartranft v. Apfel, 181 F.3d 358, 360 (3d Cir. 1999)

(quoting Pierce v. Underwood, 487 U.S. 552, 564-65 (1988)).

                                              2
       Saporito has maintained throughout that he does not dispute that he was ineligible

for benefits for some month. Indeed, the parties agree that Mrs. Saporito was paid

$1,829.73 in December, which was a few dollars over the $1,823 maximum income she

could earn and have Saporito remain eligible for SSI benefits.1 Saporito’s only argument

related to his eligibility is that the Administration improperly projected his wife’s income

in December 2004 by using her income from before December 2004, resulting in his

being prospectively declared ineligible. According to Saporito, the Administration should

have waited until receiving his wife’s actual income figures for December 2004, and then

found him to be ineligible two months later, in February 2005.

       Even assuming that such a claim is subject to judicial review, Saporito has not

shown reason to overturn the ALJ’s decision that he was correctly denied benefits in

December 2004. The determination of whether an individual is eligible in a given month

is based on whether the individual meets that requirements in that same given month. See

20 C.F.R. § 416.203(b). Suspension of payments due to excess income is effective as of

the first month that the countable income is over the maximum amount. See 20 C.F.R.

§ 416.1323(a). The Administration considers the income of the ineligible spouse “in the

current month to determine whether you are eligible for SSI benefits for that month.” 20

C.F.R. § 416.1160(b)(1). Accordingly, the Administration did not err in determining that


  1
    The $1,823 figure results from the Administration’s use of a formula which calculates
how much income of an individual ineligible for SSI benefits will be deemed to an
eligible spouse, and sets a maximum amount in order for the participating party to remain
eligible. See generally, 20 C.F.R. § 416.1160.

                                             3
Saporito was ineligible in December 2004 when his wife’s December 2004 income was

too high. While Saporito contends that the Administration may not predict his wife’s

December 2004 income beforehand, he has not shown that the Administration’s method

of calculation was improper.2

      For the foregoing reasons, we will affirm the District Court’s order granting

summary judgment in favor of the Commissioner. Saporito’s motions for summary

judgment are denied.




  2
   To the extent that Saporito expresses the valid concern that such projections of his
wife’s income to arrive at a “current month” figure might overestimate her income to be
more than the maximum amount allowed for his eligibility that month, when in fact she
will later earn under the maximum amount, thus allowing him to be eligible, we note that
the Administration has specifically indicated that it will make any necessary adjustments
based on the ineligible spouse’s actual earnings. See Appellee’s Brief at 13.

                                            4